The Honorable Bud Canada State Senator 106 Meyer Building Hot Springs, AR 71901
Dear Senator Canada:
This is in response to your request for an opinion on the following question:
       As a condition of employment and/or continuing employment, does a company have the right to examine an employee's driving record?
It is my opinion that the answer to this question is, generally, "yes".  While there appear to be no general prohibitions against a company's demand for this information as a condition of employment, it must nevertheless be recognized that the driver's written consent is a prerequisite to release of his or her driving record by the Office of Driver Services.  A.C.A. 27-50-906.
Please note that I have also enclosed a copy of Attorney General Opinion Number 86-624 wherein similar questions are addressed in relation to the State Insurance Department's Risk Management Office.  Although your question appears to be directed toward private employment, it should be noted that we have previously concluded that the release of traffic violations records may be required of public employees.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.